OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/27/2017                                              COA No. 12-16-00318-CR
CHOICE, LENNEL JONES Tr. Ct. No. 241-1059-16                          PD-1015-17
On this day, this Court has granted the Appellant’s Pro Se Motion to Suspend Rule
9.3(b) T.R.A.P.
                                                          Deana Williamson, Clerk

                            12TH COURT OF APPEALS CLERK
                            PAM ESTES
      11/27/2017
                            1517 W. FRONT, ROOM 354
                            TYLER, TX 75701
                            * DELIVERED VIA E-MAIL *